Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 1 of 66




                                                                DA00071
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 2 of 66




                                                                DA00072
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 3 of 66




                                                                DA00073
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 4 of 66




                                                                DA00074
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 5 of 66




                                                                DA00075
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 6 of 66




                                                                DA00076
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 7 of 66




                                                                DA00077
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 8 of 66




          EXHIBIT 5




                                                                DA00078
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 9 of 66




                                                                DA00079
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 10 of 66




                                                                 DA00080
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 11 of 66




                                                                 DA00081
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 12 of 66




                                                                 DA00082
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 13 of 66




                                                                 DA00083
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 14 of 66




                                                                 DA00084
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 15 of 66




                                                                 DA00085
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 16 of 66




                                                                 DA00086
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 17 of 66




                                                                 DA00087
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 18 of 66




                                                                 DA00088
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 19 of 66




                                                                 DA00089
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 20 of 66




                                                                 DA00090
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 21 of 66




                                                                 DA00091
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 22 of 66




                                                                 DA00092
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 23 of 66




                                                                 DA00093
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 24 of 66




                                                                 DA00094
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 25 of 66




                                                                 DA00095
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 26 of 66




                                                                 DA00096
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 27 of 66




                                                                 DA00097
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 28 of 66




                                                                 DA00098
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 29 of 66




                                                                 DA00099
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 30 of 66




                                                                 DA00100
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 31 of 66




                                                                 DA00101
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 32 of 66




                                                                 DA00102
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 33 of 66




                                                                 DA00103
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 34 of 66




                                                                 DA00104
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 35 of 66




                                                                 DA00105
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 36 of 66




                                                                 DA00106
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 37 of 66




                                                                 DA00107
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 38 of 66




                                                                 DA00108
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 39 of 66




                                                                 DA00109
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 40 of 66




                                                                 DA00110
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 41 of 66




                                                                 DA00111
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 42 of 66




                                                                 DA00112
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 43 of 66




                                                                 DA00113
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 44 of 66




                                                                 DA00114
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 45 of 66




                                                                 DA00115
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 46 of 66




                                                                 DA00116
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 47 of 66




                                                                 DA00117
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 48 of 66




                                                                 DA00118
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 49 of 66




                                                                 DA00119
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 50 of 66




          EXHIBIT 6




                                                                 DA00120
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 51 of 66




                                                                 DA00121
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 52 of 66




                                                                 DA00122
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 53 of 66




                                                                 DA00123
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 54 of 66




                                                                 DA00124
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 55 of 66




                                                                 DA00125
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 56 of 66




                                                                 DA00126
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 57 of 66




                                                                 DA00127
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 58 of 66




                                                                 DA00128
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 59 of 66




                                                                 DA00129
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 60 of 66




                                                                 DA00130
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 61 of 66




                                                                 DA00131
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 62 of 66




                                                                 DA00132
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 63 of 66




                                                                 DA00133
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 64 of 66




                                                                 DA00134
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 65 of 66




          EXHIBIT 7




                                                                 DA00135
Case 19-11781-LSS   Doc 372-2   Filed 12/05/19   Page 66 of 66




                                                                 DA00136
